Citation Nr: 1505933	
Decision Date: 02/09/15    Archive Date: 02/18/15

DOCKET NO.  09-25 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for traumatic brain injury (TBI).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from January 2004 to May 2006.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran testified before the Board at an April 2012 hearing.  A transcript of the hearing is of record.

This case was brought before the Board in May 2012, at which time the claim was remanded to the Agency of Original Jurisdiction (AOJ) for further development.  The appeal is again REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In the May 2012 remand, the Board ordered a VA examination to determine whether the Veteran suffers from residuals of a TBI.  In this regard, the Board observed that the diagnoses of TBI in the record are not based on objective medical testing, but rather on the Veteran's reported history of having suffered a head trauma and loss of consciousness in service.  The Board further noted inconsistencies between the Veteran's reported in-service injury and the contemporaneous evidence of record, including an April 2006 Report of Medical History in which the Veteran affirmatively denied a history of head trauma, memory loss or amnesia and a period of unconsciousness or concussion.  

While the requested examination was scheduled in June 2012, the Veteran failed to report.  However, in correspondence received February 2013, the Veteran explained that he was incarcerated at the time and was scheduled to be released in July 2013.  As such, good cause having been shown, another VA examination should be scheduled to determine whether the Veteran currently suffers from residuals of a TBI.  See 38 C.F.R. § 3.655 (2014).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to assess whether he suffers from residuals of a TBI sustained in active service.  The examination must be performed by an examiner with appropriate expertise, such as a neurologist.  The entire claims file, including this REMAND, must be provided to the examiner for review, and the examination report must reflect such a review was accomplished.  The examiner must also review the Board's discussion in the body of this remand, as well as the May 2012 remand, for an overview of the instant case.  Any clinically indicated testing and/or consultations should be accomplished.

After reviewing the claims file and examining the Veteran, the examiner is requested to render an opinion as to whether it is at least as likely as not (probability of at least 50 percent) that the Veteran suffers from residuals of a TBI sustained in active military service.

A complete rationale must be offered for all opinions expressed.  If a TBI is diagnosed, the examiner must provide a thorough explanation of how the objective clinical findings support a diagnosis of TBI, and may not rely solely on the Veteran's reported history.

2. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




